DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-10 and 17-19) in the reply filed on 21 June 2021 is acknowledged.  The traversal is on the ground(s) that the groups cited in the restriction are not separable. This is found persuasive and the restriction requirement is completely withdrawn.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 5, Fig. 8a.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1-3, 5, 8, 11-17, and 19 are objected to because of the following informalities:  
In claim 1: 

	Line 7, “the other end” should be “another end”
Line 8, “the inner wall” should be “an inner wall”
Line 9, “its stroke” should be “a stroke of said hollow plunger”
Line 10, “the volume or volumes” should be “a volume or volumes”
Line 12, “its position” should be “a position of said hollow plunger”
Line 12, “the other in the interior” should be “another in an interior”
In line 12, “and” should be deleted for clarity
In claim 2:
Line 4, “the at least said solid plunger” should be “the at least one solid plunger”
Line 5, a semicolon (;) should be added after “introduction of said hollow plunger” for clarity
Line 9, “a variation” should be “the variation”
Line 10, a semicolon (;) should be added after “of said reservoir” for clarity
Line 19, the semicolon (;) after “of said reservoir” should be deleted for clarity
In claim 3, line 3, “its distal face” should be “a distal face”
In claim 5, line 2, “the diameter” should be “a diameter”
In claim 8, line 2, “before filling is made of materials” should be “before filling and is made of materials”
In claim 11, line 2, “said products” should be “said at least two products”
In claim 12, line 4, “at least two products” should be “the at least two products are”
In claim 12, line 5, the parentheses “(“ before “c)” should be deleted for consistency
In claim 13, line 4, “at least two products” should be “the at least two products are”
In claim 14, line 2, “said products” should be “said at least two products”
In claim 15, line 4, “the products” should be “the at least two products”
In claim 15, line 6, “on the side of a distal connection or on the side of said hollow plunger” should be “on a side of the distal connection or on a side of said hollow plunger”
In claim 16, line 3, “the products” should be “the at least two products”

In claim 17, line 4, “its section” should be “a section of said inner wall”
In claim 17, line 5, the comma (,) after “said reservoir” should be deleted for clarity
In claim 17, line 6, “its diameter” should be “a diameter”
In claim 19, line 2, “the diameter” should be “a diameter”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a locking mechanism in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 8-10, 15, 17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2, the limitation “said bottom” is indefinite because it is unclear what “end” introduced in claim 1 is intended to be the bottom. Based on claim 1, the bottom can be part of the reservoir’s “one end in a distal connection” or “the other end so as to introduce and allow said hollow plunger to circulate.” For examination purposes, the bottom will be interpreted as either the “one end” or “the other end” of the reservoir of claim 1. Claims 3 and 17 are rejected for incorporating the above limitation due to its dependency on claim 2.
Regarding claim 3, the limitation “at least one solid plunger” is indefinite because it is unclear if this solid plunger is in addition to the solid plunger of claim 2 or if the solid plunger of claim 3 is “the at least one solid plunger” of claim 2. For examination purposes, the solid plunger of claim 3 will be interpreted as either the solid plunger of claim 2 or as a new solid plunger.
Regarding claims 4, 6, 8, and 10, the limitation “said syringe connector” is indefinite because it is unclear if the syringe connector is the preamble “syringe-connector type device” or if it is a newly introduced “syringe connector.” For examination purposes, syringe connectors in prior art that teach all of the other elements of the claim with either the preamble “device” or a newly introduced “syringe connector” will be interpreted as rendering the limitation obvious.
claims 5 and 19, the limitation “the smallest possible that is compatible with the passage of said product to be administered” is indefinite because it describes a relative value depending on the fluid used within the device. As such, it is unclear if the scope of this limitation can be determined by one of ordinary skill in the art or if any diameter can be interpreted as the “smallest possible that is compatible” with the delivered product. For examination purposes, any diameter of an internal passage disclosed by prior art that is intended to allow a fluid to flow through will be interpreted as anticipating the claim limitation. 
Regarding claim 8, the limitation “is sterilized before filling” is indefinite because it is unclear if there is a structural difference as a result of being sterilized before filling (making this limitation a structural limitation) or if the syringe connector is intended to be sterilized before filling (making this limitation a functional limitation). For examination purposes, the limitation “is sterilized before filling” will be interpreted as a functional limitation.
Regarding claim 9, the limitation “a portion of the distal connection provided with a needle is extended to a diameter comparable to that of said device” is indefinite because it is unclear if the structure of the “portion of the distal connection” is formed with the claimed diameter extension or if a user is initiating such an extension before or during use of the device. Based on the instant specification, for examination purposes, the limitation “a portion of the distal connection provided with a needle is extended to a diameter comparable to that of said device” will be interpreted as “a portion of the distal connection provided with a needle has a diameter comparable to that of said device.”
Regarding claim 9, the term “said single needle” lacks antecedent basis and is further indefinite because it is unclear if the “single needle” is distinct from “a needle” introduced in line 1. For examination purposes, “said single needle” will be interpreted as “the needle” of line 1 of claim 9.
 Regarding claim 10, the term “said single needle” lacks antecedent basis. For examination purposes, “said single needle” will be interpreted as “a needle.”
Regarding claim 15, the limitations “an external reservoir body” and “a hollow plunger inner element” are indefinite because it is unclear if these elements are distinct from the “reservoir” and “hollow plunger” of claim 1, which is incorporated into claim 15. This is further indefinite in view of claim 16 because claim 16 further recites “a reservoir” and “a hollow plunger” despite depending on claim 15 and 
Regarding claim 17, the limitation “the thickness” lacks antecedent basis. For examination purposes, “the thickness” will be interpreted as “a thickness.”
Regarding claim 19, the limitations “the diameter of the needle duct” and “said needle” lack antecedent basis. For examination purposes, “the diameter of the needle duct” will be interpreted as “a diameter of a needle duct” and “said needle” will be interpreted as “a needle.”
Claims 11-16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: for claims 11-14, a step of using a syringe-connector type device; for claims 15-16, a step of filling a syringe-connector device.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-16 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the heading is directed to a “method for using” or “method of filling” the device of claim 1 but fail to recite any steps. Instead, these claims recite structure with “are used” or “are introduced” with other structural elements. The limitations such as “said products to be administered are used in the treatment of diabetes, infertility, hormone therapy, oncology as vaccines or in all treatments in which several close injections must be performed” fail to define a method step because it is unclear if these limitations are performed before the claimed methods or if they are performed as part of the claimed methods. As such, claims 11-16 and 20 do not fall in a “product” category (because of the heading of “a method”) nor a “process” category (because no process steps are recited). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, 11, 14-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higashikawa (US 5599312).
Regarding claim 1, Higashikawa discloses:
A syringe-connector type device (Fig. 6) for separately administering at least two products in controlled quantities (Col. 7:48-55 – the device is used “to provide plural injection agent chambers” and can provide “different injection solutions” that are injected) by means of a single injection comprising a hollow plunger (116 – the cylinder 116 is a part that moves up and down inside of a tube and therefore fulfills the definition of a plunger) that can be moved within a reservoir (101) (Col. 8:19-29 – “After the medicine contained in the chamber 113 is completely discharged” the valve 115 is opened so “the medicine contained in the chamber 114 will be discharged”) wherein: said hollow plunger (116) is open by an internal channel (117), from the end (115) inserted inside said reservoir (101) to the other end (end with opening for plunger 104, see Image 1 below) in a proximal connection (connection to plunger 104); said hollow plunger (116) forms a sealed barrier (Col. 8:13 – “liquids are sealed in both chambers 113 and 114,” which means that the interior chamber 114 of hollow plunger 116 forms a sealed barrier in addition to the inner wall of the reservoir 101) with the inner wall of said reservoir (101) and in its stroke varies the volume or volumes of said reservoir (101) according to its position from one end (Fig. 6) to the other (Fig. 7) in the interior of said reservoir (101) (the volume within chamber 113 varies due to the movement of hollow plunger 116); and said proximal connection (Image 1) remains constantly accessible (101) (Fig. 7 – the flange at the proximal end of plunger 116 is constantly accessible even when the plunger 116 is fully depressed into reservoir 101); and said reservoir (101) is open at one end (end with needle 109) in a distal connection (the distal connection is where needle 109 is attached) and at the other end (103) so as to introduce and allow said hollow plunger (116) to circulate (Figs. 6, 7 – the end of the reservoir 101 with flange 103 is open to allow free control of plunger 116 during use).
Image 1. Annotated portion of Fig. 6

    PNG
    media_image1.png
    421
    783
    media_image1.png
    Greyscale

Regarding claim 2, Higashikawa discloses:
The device (Fig. 6) according to claim 1 comprising at least one solid plunger (111) movable within said reservoir (101) wherein: the at least said solid plunger (111) is introduced into said reservoir (101) before the introduction of said hollow plunger (116) (see below); and said inner wall (inner wall of reservoir 101) has from said bottom (distal end of the device where the needle 109 is connected) of said reservoir (101) a variation (102) of its section intended to break the sealing between said solid plunger (111) and said inner wall of said reservoir (101) (Col. 7:67, Col. 8:1-9 – the enlarged portion 102 is a variation in the reservoir that unseals chamber 113, and therefore breaks the sealing between solid plunger 111 and the inner wall of reservoir 101, to allow fluid to flow through passage 108 and out of needle 109); with the exception of the distance on which said inner wall has a variation (102) of its section, said solid plunger (111) forms a sealed barrier with said inner wall of said reservoir (101) (Col. 8:13 – “liquids are sealed in both chambers 113 and 114,” which means that solid plunger 111 provides a seal for chamber 113 before it is dispensed through enlarged portion 102); when said solid plunger (111) is in contact with said bottom of said reservoir it is no longer sealed with said inner wall of said reservoir (101), which allows said products to pass between said solid plunger (111) and said inner wall of said reservoir (101) (Col. 7:67, Col. 8:1-9 – the enlarged portion 102 is a variation in the reservoir that unseals chamber 113, and therefore breaks the sealing between solid plunger 111 and the inner wall of reservoir 101, to allow fluid to flow through passage 108 and out of needle 109).
Higashikawa discloses a solid plunger (111) within a reservoir (101) in addition to a hollow plunger (116) but is silent about “the at least said solid plunger is introduced into said reservoir before the introduction of said hollow plunger.” Examiner notes that the description of a solid plunger being “introduced into said reservoir before the introduction of said hollow plunger” is being interpreted as a product by process limitation which requires the product of a solid plunger being more distal within a reservoir than a hollow plunger that is assembled by the process of introducing a solid plunger within the reservoir before the introduction of a hollow plunger. As set forth in MPEP 2113, product-by-process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113. Thus, even though Higashikawa is silent regarding the process by which the solid plunger, hollow plunger, and reservoir are assembled, the resulting structure of Higashikawa is the same or similar to the required resulting structure of the claim. In Higashikawa, because the solid plunger (111) is distal to the hollow plunger (116), the solid plunger (111) is being considered to have been placed within the reservoir (101) before the hollow plunger (116) and therefore provides sufficient structure to fulfill the product-by-process limitation of the solid plunger being “introduced” “before the introduction” of the hollow plunger.
Regarding claim 4, Higashikawa discloses:
The device (Fig. 6) according to claim 1, wherein said syringe connector can be connected to one or more syringe-type administration devices, injector pen, injection bag, bottle, cartridge, injector, pump, needle, catheter or connector (Fig. 6 – the device can be connected to at least a needle 109, as fully capable of being connected to one or more of the claimed list).
Regarding claim 5, Higashikawa discloses:
The device (Fig. 6) according to claim 1, wherein the diameter of said internal channel (117) is the smallest possible that is compatible with the passage of said product to be administered (as interpreted in view of the 112(b) rejection above, the diameter of internal channel 117 is sufficiently small to allow fluid to flow through the needle 109 and therefore discloses a diameter that is compatible with the passage of the product within the chamber 114 that flows through the channel 117).
Regarding claim 6, Higashikawa discloses:
The device (Fig. 6) according to claim 1, wherein said syringe-connector (Fig. 6) comprises at its proximal and/or distal ends connections (proximal connection with channel 108) and which can be male or female (Fig. 6 – the connection passage 108 is a male connector because it fits within a female connection with needle 109), and be chosen from the connections of luer, luer-lock, screw, needle, septum, valve type (the connection type is that of a needle 109).
Regarding claim 11, Higashikawa discloses:
A method for using a syringe-connector type device (Fig. 6) as defined in claim 1 (see the rejection of claim 1 above), wherein said products to be administered are used in the treatment of diabetes, infertility, hormone therapy, oncology as vaccines or in all treatments in which several close injections must be performed (Col. 2:59-63 – the syringe is used to administer “one or plural different injection agents,” including “several kinds of prophylactic vaccine,” as disclosed in Col. 13:15).
Regarding claim 14, Higashikawa discloses:
The method according to claim 11, wherein said products to be administered in said volumes are in solid, semi-solid, lyophilized or non-lyophilized form and are preloaded or loaded when using said syringe connector device (Col. 7:52-55 – the solutions can be synthesized from “frozen and dried solid medicines”).
Regarding claim 15, Higashikawa discloses:
A Method for filling a syringe-connector device (Fig. 6) as defined in claim 1 (see the rejection of claim 1 above), comprising, inside an external reservoir body (101), a hollow plunger inner element (116), closing said reservoir body (101) one side (the side with flange 103), wherein the products to be packaged are introduced inside said reservoir (101) on the side of a distal connection (connection with passage 108 to needle 109) or on the side of said hollow plunger (116) before or after said hollow plunger (116) is introduced into said reservoir (101) (Fig. 6 – when the device is assembled, the products are introduced inside the reservoir 101 between the distal connection with passage 108 and the hollow plunger 116, forming chamber 113).
Regarding claim 16, Higashikawa discloses:
Method according to claim 15, comprising, inside a reservoir (101) partitioned in its volumes by a solid plunger (111) and a hollow plunger (116), wherein the products to be conditioned are introduced inside said reservoir (101) on the side of a distal connection (connection with passage 108 to needle 109) after said solid plunger (111) has been positioned in said reservoir (101) or on the side of said hollow plunger (116), before or after said solid plunger (111) or said hollow plunger (116) is introduced into said reservoir (101) (Fig. 6 – when the device is assembled, the products are introduced inside the reservoir 101 between the distal connection with passage 108 and the hollow plunger 116, forming chamber 113).
Regarding claim 17, Higashikawa discloses:
The device (Fig. 6) of claim 2, wherein said inner wall has from said bottom (distal end of the device where the needle 109 is connected) of said reservoir (101), over a distance substantially equal to the thickness (interpreted as the axial length) of said solid plunger (111), a variation (102) of its section intended to break the sealing between said solid plunger (111) and said inner wall of said reservoir (101) (Col. 7:67, Col. 8:1-9 – the enlarged portion 102 is a variation in the reservoir that unseals chamber 113, and therefore breaks the sealing between solid plunger 111 and the inner wall of reservoir 101, to allow fluid to flow through passage 108 and out of needle 109), an increase in its diameter (Col. 13:67 – “an enlarged portion 102” has an increased diameter with respect to the rest of the reservoir 101).
Regarding claim 19, Higashikawa discloses:
The device (Fig. 6) of claim 5, wherein the diameter of said internal channel (117) is the smallest possible that is compatible with the passage of said product to be administered (as interpreted in view of the 112(b) rejection above, the diameter of internal channel 117 is sufficiently small to allow fluid to flow through the needle 109 and therefore discloses a diameter that is compatible with the passage of the 114 that flows through the channel 117) and said diameter is greater in diameter than or at least equal to the diameter of the needle duct (108) when the distal connection is provided with said needle (109) (Fig. 6 – the diameter of channel 117 is greater than the diameter of the solution passage 108).
Claims 1, 3 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fago (US 2008/0208137).
Regarding claim 1, Fago discloses:
A syringe-connector type device (130; Fig. 11) for separately administering at least two products in controlled quantities (¶0035 – two medical fluids can be sequentially administered) by means of a single injection comprising a hollow plunger (134 – the pushrod 134 is a part that moves up and down inside of a tube and therefore fulfills the definition of a plunger) that can be moved within a reservoir (40) wherein: said hollow plunger (134) is open by an internal channel (136), from the end (144) inserted inside said reservoir (40) to the other end (138) in a proximal connection (opening at the end of plunger 134 that connects to an external source); said hollow plunger (134) forms a sealed barrier (134) with the inner wall of said reservoir (40) and in its stroke varies the volume (28) or volumes of said reservoir (40) according to its position from one end (end with flange, as seen in Image 2 below) to the other (50) in the interior of said reservoir (40); and said proximal connection remains constantly accessible outside of said reservoir (40) (Fig. 11 – the plunger 134 has a protruding proximal end even when fully depressed, allowing the proximal connection to an external source to be accessible outside of the reservoir 40); and said reservoir (40) is open at one end in a distal connection (50) and at the other end (end with flange, as seen in Image 2 below) so as to introduce and allow said hollow plunger (134) to circulate (¶0054 – the plunger 134 moves freely within chamber 28 to fill or empty as desired by a user).
Regarding claim 3, Fago discloses:
The device (130) according to claim 2 comprising at least one solid plunger (52; Fig. 3; ¶0044 – the plunger 30 seen in Fig. 11 comprises two parts, including solid plunger 52 of Fig. 3), wherein the at least one solid plunger (52) comprises on its distal face a surface variation (68; ¶0045).
Regarding claim 18, Fago discloses:
(130) of claim 3, wherein the at least one solid plunger (52) comprises on its distal face a surface variation (68) of at least one groove or one slot (Fig. 3 – the surface variation is a groove or passageway, ¶0045).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7 is rejected under 35 U.S.C. 103 as being unpatentable over Higashikawa in view of Cheikh (US 6349850).
Regarding claim 7, Higashikawa discloses the device according to claim 1 but is silent regarding “an adapter which allows the fixing of an injector pen to said syringe connector is fixed on said distal connection around its needle.” However, Cheikh discloses a syringe-connection device (21; Fig. 12), thus being in the same field of endeavor, with an adapter (29) which allows the device (21) to be fixed to an injector (19) at a distal connection of the injector (19) around its needle (25; Fig. 14). Cheikh teaches providing such an adapter in order to prepare a solution within the reservoir before use for injection by a user (Col. 8:17-20). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Higashikawa to incorporate an adapter as taught by Cheikh in order to prepare a solution within the device before it is used by a user for injection, as acknowledged by Cheikh. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Higashikawa in view of Denning et al (US 2013/0018311) further in view of Weingarten (US 3896805).
Regarding claim 8, Higashikawa discloses the device according to claim 1 but is silent regarding the device being “sterilized before filling,” “made of materials compatible with the injections,” “transparent,” or fully capable of being “graduated.”
Regarding being “made of materials compatible with the injections,” Higashikawa is a device that is intended to inject “two kinds of injection liquids or solutions” (Col. 6:43) and is intended to be compatible with these solutions. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have provided the device of Higashikawa with materials compatible with the intended injections of Higashikawa in order to provide sufficient structure to perform the function of injection the solutions. 
Regarding the device being “sterilized before filling,” Denning teaches a syringe connecting device (Fig. 1), thus being in the same field of endeavor, which is sterilized before use of the device (¶0244) in order to provide a sterile device that is ready for use. Examiner notes that the description of being “sterilized before filling” is being interpreted as a product by process limitation which requires the product of a sterilized device by the process of sterilization specifically before filling. As set forth in MPEP 
Regarding a device that “can be graduated,” Denning further teaches providing a syringe connecting device with “graduations or indicia” to monitor or track the volume of fluid injected with the device (¶0241). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Higashikawa to be able to be graduated as taught by Denning in order to monitor or track the volume of fluid during use of the device as acknowledged by Denning.
Regarding the device being “transparent,” Weingarten teaches an injection device (Fig. 1), thus being in the same field of endeavor, which is made from a transparent material in order to allow a user to “watch the operation to be sure that the medications are properly fed into the patient” (Col. 3:26-30). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Higashikawa to incorporate a transparent material as taught by Weingarten in order to allow a user to monitor the operation of the device, as acknowledged by Weingarten.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Higashikawa in view of Denning.
Regarding claim 10, Higashikawa discloses the device according to claim 1 but is silent regarding “a locking mechanism which avoids its reuse and which can control different injection depths of said single needle when said hollow plunger is introduced to said bottom of said reservoir.” However, Denning teaches a syringe connecting device (Fig. 30), thus being in the same field of endeavor, which (375) which cooperate with a crimp (326) that prevent two elements of a fluid injection assembly (312, 314; Fig. 32) from being removed from one another (¶0261). This locking arrangement avoids reuse of the device because the fluid reservoir and the plunger cannot be disengaged from one another. Additionally, this arrangement limits the injection depth of a single needle (366; Fig. 34) that is housed in one of the two elements (312, 314) and acts as the fluid path because the locking arrangement defines the maximum movement of the needle (366). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Higashikawa to incorporate the locking mechanism of Denning in order to prevent reuse of the device. Doing so would avoid reuse of the device and would control different injection depths of a single needle, as described in Denning. 
Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Higashikawa in view of Kuhn et al (US 2013/0144262).
Regarding claim 12, Higashikawa discloses the method according to claim 11 but is silent regarding the products being “administered in the treatment of diabetes” and “selected from at least one of the following groups: a) insulin or an insulin derivative, b) GLP-1 or peptide analogues of GLP-1, c) Glucagon or an analogue of Glucagon, in stable form in solution or in solid or freeze-dried form to be reconstituted” However, Kuhn teaches a disease treatment using injections (Abstract), thus being in the same field of endeavor, using multiple injections to treat diabetes by using insulin, insulin derivatives, GLP-1 or GLP-1 analogs (¶0012). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method of Higashikawa to incorporate products in the form of insulin, insulin derivatives, GLP-1 or GLP-1 analogs as taught by Kuhn in order to treat diabetes, as recognized by Kuhn.
Regarding claim 20, Higashikawa in view of Kuhn discloses the method of claim 12, where the insulin or insulin derivative taught by Kuhn in the rejection of claim 12 includes slow insulin mixtures (¶0004 – GLP-1 can be used with long-acting insulin).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Higashikawa in view of Garnick et al (US 2002/0058035).
claim 13, Higashikawa discloses the method according to claim 11 but is silent regarding the products being “products selected from at least one of the following groups a) to c) are administered in the treatment of female infertility: a) The GnRH (gonadotropin-releasing hormone) agonists, b) The GnRH (Gonadotropin-releasing hormone) antagonists, c) The follicle-stimulating hormone.” However, Garnick teaches a disease treatment using injections (¶0033), thus being in the same field of endeavor, for treating female infertility by using multiple injections of a GnRH antagonist (¶0033, 0034). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method of Higashikawa to incorporate products in the form of a GnRH antagonist as taught by Garnick in order to treat female infertility, as recognized by Garnick.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536.  The examiner can normally be reached on M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783